DETAILED ACTION
Responsive to the Request for Continued Examination (RCE) filed April 22, 2021. Claims 1-15 were canceled. Claim 16 is new. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument: Renaud makes no mention of a means for detecting an orientation and direction of movement of a cleaning device as claimed, let alone means that does so regardless of an orientation of a float connected to the cleaning device via a flexible tie. Strohmayer and the APA are similarly deficient
In response, the Examiner respectfully disagrees. Strohmayer et al teach image information obtained from image data are being used to control the movement of the cleaning device (see paragraphs [0024-0025]). The limitation “regardless of an orientation of the float” is non-functional descriptive language that does not actively recite a function and therefore does not add any meaningful limitations to the scope of the claim. Strohmayer et al controls the movement of the cleaning device without taking into consideration the orientation of the float and therefore the teachings meet the scope of the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al (US 2014/0263087) in view of Strohmayer et al (US 2016/0148711) and in further view of Applicant Admitted Prior Art (AAPA).
As per claim 16, Renaud et al teach system for cleaning a swimming pool (see at least fig 1), comprising: 
a. a cleaning device comprising:  ii. wheels, disposed laterally with respect to the body, for moving the body on a submerged surface in the swimming pool; iii. a motor driving at least one of the wheels (see at least fig 1, paragraphs [0023-0025]), the body moves on the submerged surface and g. means for electronically controlling movement of the cleaning device (see at least paragraphs [0022, 0023, 0025, 0030], fig 2).  
Renaud et al fail teach b. a float configured to remain at a waterline of the swimming pool; c. a camera secured to the float; d. a flexible tie connecting the cleaning device to at least one of the camera and the float so that, as the body the body tows the camera and the float at the waterline; f. means for detecting, utilizing images supplied by the camera and regardless of the orientation of the float, an orientation and direction of movement of the cleaning device moving on the submerged surface. However, in the same field of endeavor, Strohmayer et al teach a pool cleaning device that includes a floating platform capable of floating in water and includes a camera on the floating platform. The image data obtained from the camera is displayed on a display device to an operator in cleaning (see at least paragraphs [0024-0025]). It would have been obvious to one of ordinary skill in the art to combine Renaud et al with Strohmayer et al because doing so would allow for the cleaner to move along the bottom of the surface independently when cleaning the bottom surface of the pool.
Renaud et al also fail teach the body defining an inlet and an outlet and a filter basket positioned in a flow path between the inlet and the outlet of the body. However, Applicant Admitted Prior Art 
As per clam 17, Renaud et al, as modified above, teach wherein the body of the cleaning device further comprises a plurality of markers to assist with detecting the orientation and the direction of movement of the cleaning device (see at least paragraph [0024]; LED lights) .  
As per clam 18, Renaud et al, as modified above, wherein the camera is secured to the float at an adjustable angle (non-functional descriptive language). This limitation is non-functional descriptive language that does not actively recite a function and therefore does not add any meaningful limitations to the scope of the claim. “A claim term is functional when it recites a feature by what it does not what it is" (MPEP 2173.05g). Non-functional descriptive material does not impart a patentable distinction to a claim. Patentable weight will only be given when such descriptive material has a functional relationship to the substrate (MPEP 2111.05).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661